United States Court of Appeals
                                                                  Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS           F I L E D
                         FOR THE FIFTH CIRCUIT                   August 8, 2005
                         _____________________
                              No. 04-50756                   Charles R. Fulbruge III
                         _____________________                       Clerk

UNITED STATES OF AMERICA
                  Plaintiff - Appellee
                   v.
PABLO ROBERTO CAMPOS-AIZPURO
                  Defendant - Appellant
                       ---------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (04-CR-317)
                       ---------------------
Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.
PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing is granted.



     IT   IS   FURTHER   ORDERED   that   the   Appellee’s    alternative

unopposed motion to extend time to file the Appellee’s


_______________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
supplemental brief until fourteen (14) days from the Court’s

denial of the Appellee’s motion to vacate and remand is moot.